DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2021.
Applicant's election with traverse of claims 1-16 in the reply filed on 10/25/2021 is acknowledged.  The traversal is on the ground(s) that the amended claims include a special technical feature common in both inventions.  This is not found persuasive because amended the claims in an attempt to overcome the prior art US 20140176895 A1 to Park, but the added limitation is not a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Response to Amendment
Claims 1-19 are currently pending.  Claims 17-19 are withdrawn from consideration as being drawn to a nonelected invention. In response to the restriction (election) requirement mailed 8/25/2021, applicant amended claims 1 and claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9-11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170052405 A1 to Yu et al. 
Regarding Claim 1.  Yu discloses a display substrate, comprising: a base substrate (Fig. 10 substrate 110); a sealant on the base substrate (Fig. 10 sealing member 250); and a contact layer between the base substrate and the sealant (Fig. 10 alignment layer 150), the contact layer being in contact with the sealant (see fig. 10), a contact layer surface of the contact layer away from the base substrate is non-flat at a contact position (See Fig. 10) where the contact layer is in contact with the sealant, and a surface of the sealant away from the base substrate is non-flat (See Fig. 10). 
Regarding Claim 2.  Yu further discloses that the contact layer surface comprises at least one contact layer groove at the contact position where the contact layer is in contact with the sealant (See Fig. 10), and the sealant extends into the at least one contact layer groove (See Fig. 10). 
Regarding Claim 5.  Yu further discloses the at least one contact layer groove comprises a closed loop-shaped groove (See Fig. 10). 
Regarding Claim 6.  Yu further discloses an organic layer between the base substrate and the contact layer (Fig. 10 shielding member 192, para 74), wherein an organic layer surface 
Regarding Claim 7.  Yu further discloses the organic layer surface has at least one organic layer groove at the position of the sealant, and both the contact layer and the sealant extend into the at least one organic layer groove (See Fig. 10). 
Regarding Claim 9.  Yu further discloses the at least one organic layer groove comprises a plurality of via-hole typed grooves, and a depth of each via- hole typed groove is equal to a thickness of the organic layer (See Fig. 10). 
Regarding Claim 10.  Yu further discloses a first inorganic layer on the base substrate (Fig. 10 insulating film 122, para 64); and a second inorganic layer on a side of the first inorganic layer away from the base substrate (Fig. 10 alignment layer 150, para 84), wherein orthographic projections of the first inorganic layer and the second inorganic layer on the base substrate both overlap with an orthographic projection of the sealant on the base substrate, and the second inorganic layer is used as the contact layer (See Fig. 10). 
Regarding Claim 11.  Yu further discloses a first inorganic layer on the base substrate (Fig. 10 insulating film 122, para 64); and a second inorganic layer on a side of the first inorganic layer away from the base substrate (Fig. 10 alignment layer 150, para 84), wherein both the first inorganic layer and the second inorganic layer are between the contact layer and the base substrate (See Fig. 10). 
Regarding Claim 15.  Yu further discloses the sealant is a light curable type sealant (para 87). 
Regarding Claim 16.  Yu further discloses the display substrate according to claim 1 (See at least Fig. 1-10). 
Allowable Subject Matter
Claims 3-4, 8 and 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871